                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI

David Johnson,                               )
individually and on behalf                   )
of all others similarly situated,            )
                                             )
                Plaintiffs,                  )
                                             )
        v.                                   )       Case No. 16-CV-947-SRB
                                             )
CoreCivic and                                )
                                             )
Securus Technologies, Inc.,                  )
                                             )
Defendants.                                  )


             JOINT MOTION FOR A STAY OF ALL PROCEEDINGS
         AND INCORPORATED MEMORANDUM IN SUPPORT THEREOF

         In order to focus their efforts on a potential resolution, Plaintiff David Johnson,

 Defendant Securus Technologies, Inc., and Defendant CoreCivic, Inc. (collectively, the

 “Parties”) respectfully move this Court for a stay of all proceedings until March 17, 2020, at

 which time the Parties would provide a status report to the Court and, if a resolution is not

 forthcoming, submit a proposed revised schedule for the Court’s consideration.

                                    PRELIMINARY STATEMENT

         On December 3, 2019, Plaintiff and Defendant Securus Technologies Inc. conducted

 a mediation in Atlanta, Georgia with national mediator Hunter Hughes. While those parties

 were unable to reach an agreement at that time, they agreed to continue to discuss possible

 resolution potentially involving a global resolution between all Parties.

         Subsequently, all Parties conducted a full-day mediation with Mr. Hughes on

 January 24, 2020. The Parties agreed to leave negotiations open, pending a mediator’s

 proposal, which the Parties expect to receive on our around February 21, 2020.
                                                 1


         Case 4:16-cv-00947-SRB Document 266 Filed 02/14/20 Page 1 of 5
        The Parties have met and conferred and, given pending deadlines, agree that all

deadlines in this matter should be stayed for approximately thirty days, until March 17,

2020, to allow time to discuss the potential resolution of the matter. If, by that date, the

Parties have been are unable to resolve the matter, the Parties would provide the Court with

a status update regarding any ongoing negotiations or, if such negotiations have concluded,

submit a revised proposed schedule for the Court’s consideration.

        For reasons of comity and judicial economy, as discussed more fully below, the

Parties respectfully request that this Court stay discovery and all other proceedings in this

matter until they can determine whether resolution is feasible.

                                            ARGUMENT

        The determination to stay or proceed with this case rests within the sound discretion

of this Court. See, e.g., Falgoust v. Microsoft Corp., No. CIV.A.00-00779, 2000 WL 462919,

at *1 (E.D. La. Apr. 19, 2000) ("[C]ourts have inherent power to 'control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for

litigants.'") (citation omitted).

I.      A STAY OF THESE PROCEEDINGS WOULD PROMOTE COMITY
        AND JUDICIAL ECONOMY.

        Courts have determined that a stay of the action is appropriate if it serves the interests

of judicial economy and efficiency. Smith v. Mail Boxes, Etc. USA, Inc., 191 F. Supp. 2d

1155, 1157 (E.D. Cal. 2002) (citing cases). Proceeding with this case will result in the

unnecessary consumption of judicial time and energy in, inter alia, discovery requests,

motion practice, depositions, and monitoring discovery. See, e.g., Rivers v. Walt Disney Co.,

980 F. Supp. 1358, 1361 (N.D. Cal. 1997) ("If this case is not stayed, preliminary proceedings

would continue as required . . . and this Court would need to monitor discovery and approve
                                                2


        Case 4:16-cv-00947-SRB Document 266 Filed 02/14/20 Page 2 of 5
 a case management plan in a potentially massive . . . action. Taking on such a task at this

 time would seem to unnecessarily consume judicial time and energy.")

 II.    A STAY WOULD BENEFIT THE PARTIES.

       Here, the Parties will benefit from a stay until such time as they can determine whether

resolution of the matter is possible, and they will suffer no discernible prejudice by having this

matter stayed to allow for review and consideration of the forthcoming mediator’s proposal.

Similarly, the Court’s own interests will be served by a stay, as it will allow the Parties to more

fully explore whether an efficient resolution of the proceedings is possible.

         Accordingly, the Parties respectfully submit that the Court should stay these

 proceedings until March 17, 2020, at which point, the Parties will either submit a status

 report, or alternatively, a revised proposed schedule.


                                           CONCLUSION

        In light of the foregoing, the Parties respectfully request a stay of these proceedings,

 until March 17, 2020 and for such further relief that this Court may deem just and equitable.

        This the 14th Day of February, 2020.

                                               Respectfully Submitted,


                                               The Hodgson Law Firm, LLC

                                          By: /s/ Michael Hodgson
                                              Michael Hodgson MO Bar No. 63677
                                              3609 SW Pryor Road
                                              Lee’s Summit, MO 64082
                                              Tel: 816.600-0117
                                              Fax: 816.600-0137
                                              mike@thehodgsonlawfirm.com

                                               /s/ Lance Sandage
                                               Lance D. Sandage MO Bar No. 46022
                                                 3


         Case 4:16-cv-00947-SRB Document 266 Filed 02/14/20 Page 3 of 5
                            Sandage Law LLC
                            1600 Genessee Street, Suite 655
                            Kansas City, MO 64102
                            Tel: 816.753.0800
                            Fax: 816.735.4602
                            lance@sandagelaw.com

                            /s/ Joseph K. Eischens
                            Joseph K. Eischens          MO #44706
                            Law Office of Joseph K. Eischens
                            8013 Park Ridge Dr.
                            North Kansas City, Missouri 64142
                            (816) 945-6393 telephone
                            joe@jkemediation.com


                            ATTORNEYS FOR PLAINTIFFS


                            By: /s/ Amy D. Fitts___________________
                            THOMAS G. KOKORUDA (#24295)
                            LAUREN E. TUCKER MCCUBBIN (#55179)
                            AMY D. FITTS (#61460)
                            MICHAEL P. CUTLER (#59129)
                            Polsinelli PC
                            900 W. 48th Place, Suite 900
                            Kansas City, MO 64112-1895
                            816-753-1000
                            Fax: 816-753-1536
                            tkokoruda@polsinelli.com
                            ltucker@polsinelli.com
                            afitts@polsinelli.com
                            mcutler@polsinelli.com


                            ATTORNEYS FOR DEFENDANT
                            CORECIVIC, INC.




                            By: /s/ R. Ryan Harding
                            R. Ryan Harding #52155
                              4


Case 4:16-cv-00947-SRB Document 266 Filed 02/14/20 Page 4 of 5
                            235 East High St., Suite 200
                            P.O. Box 1251
                            Jefferson City, MO 65102
                            Telephone: (573) 635-9118
                            Facsimile: (573) 634-7854
                            ryan.harding@huschblackwell.com

                            ATTORNEYS FOR DEFENDANT
                            SECURUS TECHNOLOGIES, INC.




                             5


Case 4:16-cv-00947-SRB Document 266 Filed 02/14/20 Page 5 of 5
